Action in equity to compel defendants to account for an alleged breach of trust in relation to an interest in a certain mortgage owned by the plaintiff. Defendants moved at the trial for judgment on the pleadings and bills of particulars. They also made a motion on the pleadings and bills of particulars and upon a judgment roll in another action between the same parties, which was decided in favor of the defendants, and on which defendants invoked the doctrine of res judicata. Defendants’ motions were granted and judgment entered dismissing the complaint, on the ground that it was barred by the six-year Statute of Limitations (Civ. Prae. Act, § 48), and also on the ground that the issues tendered were res judicata. Judgment for defendants unanimously affirmed, with costs. (Brick v. Cohn-Hall-Marx Co., 276 N. Y. 259; Drydock Knitting Mills, Inc., v. Queens Machine Corp., 254 App. Div. 568.) Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.